Exhibit 1 TRUSTEE'S DISTRIBUTION STATEMENT To the Holders of: Repackaged American General Floating Rate Trust Certificates, Series 2003-1 *CUSIP: 76027YAA2 In accordance with the Standard Terms for Trust Agreements, U.S. Bank Trust National Association, as Trustee, submits the following cash basis statement for the period ending April 15, 2008. INTEREST ACCOUNT Balance as of January 15, 2008 $0.00 Swap Receipt Amount $172,805.21 Scheduled Income received on securities $0.00 Unscheduled Income received on securities $0.00 LESS: Swap Distribution Amount -$0.00 Distribution to Holders -$172,805.21 Distribution to Depositor -$0.00 Distribution to Trustee -$0.00 Balance as of April 15, 2008 $0.00 PRINCIPAL ACCOUNT Balance as of January 15, 2008 $0.00 Scheduled principal payment received on securities $0.00 LESS: Distribution to Holders -$0.00 Balance as of April 15, 2008 $0.00 UNDERLYING SECURITIES HELD AS OF April 15, 2008 Principal Amount Title of Security $15,000,000 American General Corporation 7 ½% Notes due July 15, 2025 *CUSIP: 026351AU0 CREDIT SUPPORT HELD AS OF April 15, 2008 Notional Amount Title of Security $15,000,000 Swap Agreement Dated as of July 2, 2003 between the Trust and Lehman Brothers Derivative Products Inc. U.S. Bank Trust National Association, as Trustee *The Trustee shall not be held responsible for the selection or use of the CUSIP numbers nor is any representation made as to its correctness.It is included solely for the convenience of the Holders.
